Citation Nr: 1627865	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-22 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable evaluation for pelvic neuralgia, status post right orchiectomy.

2. Entitlement to an initial compensable evaluation for erectile dysfunction.

3. Entitlement to an initial compensable evaluation for external hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  It was last before the Board in March 2014, when it was remanded for further development.


FINDINGS OF FACT

1. For the entire appellate period, the Veteran's pelvic neuralgia, status post right orchiectomy, was due to removal of one testis, but not removal of both testes or the absence or nonfunctioning of the other testis unrelated to service.

2. For the entire appellate period, the Veteran's erectile dysfunction resulted in loss of erectile power, but not penile deformity.

3. For the entire appellate period, the Veteran's external hemorrhoids have resulted in mild or moderate hemorrhoids, but not hemorrhoids that were large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.



CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for pelvic neuralgia, status post right orchiectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115b, Diagnostic Code 7524 (2015).

2. The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.155b, Diagnostic Code 7599-7522 (2015).

3. The criteria for an initial compensable rating for external hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As part of the Benefits Delivery at Discharge Program (BDD), the Veteran was provided notice on the "downstream" issues of disability ratings and effective dates, prior to the February 2009 rating decision.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's service and VA treatment records have been secured.  The Board finds that receipt of recent VA treatment records substantially complied with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any additional records that could be used to support his claims for increased ratings for his pelvic neuralgia, erectile dysfunction, and external hemorrhoids.

The Veteran was provided VA examinations in connection with the claims.  The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  As directed by the previous remand, the AOJ obtained additional VA treatment records.  The Board finds that the AOJ complied with the remand directives.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

Pelvic Neuralgia

The Veteran's pelvic neuralgia, status post right orchiectomy, has been rated as 0 percent disabling under Diagnostic Code 7524, used for rating testis, removal.  38 C.F.R. § 4.115b, Diagnostic Code 7524 (2015).

Diagnostic Code 7524 provides a noncompensable rating for removal of one testis, and a 30 percent rating for removal of both testes (and both ratings include footnotes to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350).  38 C.F.R. § 4.115b, Diagnostic Code 7524 (2015).  In cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, the absence or nonfunctioning of the other testis unrelated to service, an evaluation of 30 percent will be assigned for the service-connected testicular loss.  Id.

As an initial matter, the Veteran is in receipt of special monthly compensation on account of anatomical loss of a creative organ due to service-connected disability.

On October 2008 VA examination, the Veteran reported nerve pain in the right groin area that has been treated with multiple nerve blocks and that has worsened over time.  He complained of pain in the right groin constantly throughout the day that traveled to the groin and scrotum.  Physical examination showed right testicle removal and normal left testicle.  There was tenderness over the right scrotum and the right inguinal area.  The diagnosis was pelvic neuralgia, status post right orchiectomy with scar.  Subjectively, pain was noted, especially with lifting, running, and squatting.  Objectively, there was tenderness over the area.  

On June 2008 VA examination, the examiner noted the Veteran had a right orchiectomy due to chronic epididymitis.  Physical examination confirmed surgical removal of the right testicle and a normal left testicle.

On review of the record, the Board finds that the disability picture presented by the Veteran's pelvic neuralgia, status post right orchiectomy shows no more than a noncompensable percent disability rating for the entire appellate period.  There is no period during which the preponderance of the evidence shows that the Veteran had removal of both testes or the absence or nonfunctioning of the remaining testis, nor is there indication a staged rating is appropriate.

The Board has considered whether a compensable rating may be warranted under other criteria, but does not find that the complaints of pain provide a basis for a compensable rating under applicable criteria.  Although there is an associated scar, examination did not show that the scar was painful.  The Board is sympathetic to the Veteran's complaints of pain but does not find, unfortunately, a basis for a compensable rating.

Accordingly, the Board finds that entitlement to an initial compensable rating for the entire appellate period is not warranted.  The preponderance of the evidence is against the claim for increase and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  
Erectile Dysfunction

The Veteran's erectile dysfunction has been rated as 0 percent disabling under Diagnostic Code 7599-7522.  38 C.F.R. § 4.155b, Diagnostic Code 7599-7522 (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.  Here, the Veteran's disability was rated by analogy under 7522 for deformity of the penis with loss of erectile power.

Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  In this case, that means that for the compensable rating to be assigned, the medical evidence must confirm deformity of the penis.

As an initial matter, the Veteran is in receipt of special monthly compensation on account of anatomical loss of a creative organ due to service-connected disability.

On October 2008 VA examination, the Veteran reported he was able to achieve, but had difficulty maintaining, an erection.  He stated vaginal penetration with ejaculation was possible and that ejaculation was not retrograde.  An examination of the penis was normal.  A diagnosis of erectile dysfunction was made, with a note that he was subjectively unable to maintain an erection secondary to chronic pain, and that he reported good results with medication.

On June 2012 VA examination, the Veteran reported he continued to take medication for his erectile dysfunction.  The examiner noted it was idiopathic in origin, and that the Veteran was unable to achieve an erection sufficient for penetration and ejaculation without medication, but that he could with medication.  He did not have retrograde ejaculation, and an examination of the penis was normal.

On review of the record, the Board finds that the disability picture presented by the Veteran's erectile dysfunction shows no more than a noncompensable percent disability rating for the entire appellate period.  There is no period during which the preponderance of the evidence shows that this disability resulted in a penile deformity in addition to loss of erectile power, nor is there indication a staged rating is appropriate.

Accordingly, the Board finds that entitlement to an initial compensable rating for the entire appellate period is not warranted.  The preponderance of the evidence is against the claim for increase and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

External Hemorrhoids

The Veteran's external hemorrhoids have been rated as 0 percent disabling under Diagnostic Code 7336, used for rating hemorrhoids, internal or external.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).

Diagnostic Code7336 provides that a noncompensable, zero percent rating is assigned where the hemorrhoids are found to be mild or moderate in nature.  A 10 percent rating is assigned where the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating, the highest rating available pursuant to DC 7336, is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).

On October 2008 VA examination, the Veteran reported anal itching, diarrhea, swelling, and pain in the anal area.  He stated when the hemorrhoids were inflamed, he had pain, and that hemorrhoids occurred frequently.  He denied problems holding stool or surgery, stated he used hemorrhoidal cream and ate a high fiber diet, and denied functional impairment.  Physical examination showed external hemorrhoids at the 4 o'clock position that were reducible with no evidence of bleeding, thrombosis, frequent recurrence, obsessive redundant tissue, or fistula.

On review of the record, including the Veteran's VA treatment records, the Board finds that the disability picture presented by the Veteran's external hemorrhoids shows no more than a noncompensable percent disability rating for the entire appellate period.  There is no period during which the preponderance of the evidence shows that this disability resulted in hemorrhoids that were large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, nor is there indication a staged rating is appropriate.

Accordingly, the Board finds that entitlement to an initial compensable rating for the entire appellate period is not warranted.  The preponderance of the evidence is against the claim for increase and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's pelvic neuralgia, erectile dysfunction, and external hemorrhoids under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's pelvic neuralgia, erectile dysfunction, and external hemorrhoids symptomatology to the applicable criteria, the Board finds that the degrees of disability shown are encompassed by the rating schedule.  The Veteran's pelvic neuralgia, erectile dysfunction, and external hemorrhoids have resulted in removal of one testis, loss of erectile power requiring medication, and mild or moderate external hemorrhoids.  The symptomatology and effects on daily living are contemplated by the rating criteria and do not present an exceptional disability picture.  There is no evidence the disabilities impact the Veteran's ability to work.  Frequent hospitalization is not shown.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the ratings for pelvic neuralgia, erectile dysfunction, and external hemorrhoids is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to these disabilities.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for entitlement to a total rating based on individual unemployability (TDIU) will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board finds that the matter of entitlement to TDIU is not raised in the context of these claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).








							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial compensable evaluation for pelvic neuralgia, status post right orchiectomy, is denied.

Entitlement to an initial compensable rating for erectile dysfunction is denied.

Entitlement to an initial compensable rating for external hemorrhoids is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


